Order filed February 12, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01151-CR
                                   ____________

                  EX PARTE WAYLAND HURST, Appellant


                     On Appeal from the 10th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 12CR1752

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 1, a copy
of the affidavit for search warrant, State's Exhibit 2, an incident/investigation
report, and State's Exhibit 3, a copy of the Texas Department of Public Safety
Lab report.
      The clerk of the 10th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 1, a copy of the affidavit for search warrant,
State's Exhibit 2, an incident/investigation report, and State's Exhibit 3, a copy of
the Texas Department of Public Safety Lab report, on or before February 26,
2013. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's Exhibit 1, a copy of
the affidavit for search warrant, State's Exhibit 2, an incident/investigation report,
and State's Exhibit 3, a copy of the Texas Department of Public Safety Lab report,
to the clerk of the 10th District Court.



                                               PER CURIAM